- provide by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH August, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S/A CNPJ No. 01.832.635/0001-18 NIRE MINUTES OF MEETING OF THE BOARD OF DIRECTORS HELD ON AUGUST 8, 2011 Date, time and place : August 8, 2011, at 10:00 a.m. at the corporate headquarters, at Av. Jurandir 856, 1 o andar, City of São Paulo, State of São Paulo. Quorum : Presence of all members of the Board of Directors. Board : President, Maria Cláudia Oliveira Amaro, and Secretary, Flávia Turci; Agenda and Resolutions : With the abstention of Messrs. Maurício Rolim Amaro, Maria Cláudia Oliveira Amaro, Noemy Almeida Oliveira Amaro and Marco Antonio Bologna, the members of the Board of Directors decide to approve the sale by TAM Linhas Aéreas S.A. of air tickets issued thereby to Multiplus S.A., with the advanced payment of four hundred million reais [T.N.: Brazilian currency Real, pl. Reais] (R$ 400,000,000.00), according to the conditions submitted by proposal of the Administration. Closing : There being no more to discuss, the work was closed and the present minutes issued as a summary, which, after read, was executed by all. São Paulo, August 8, 2011. (signed) Maria Cláudia Oliveira Amaro – President, Flávia Turci – Secretary. Counselors: Maria Cláudia Oliveira Amaro, Noemy Almeida Oliveira Amaro, Maurício Rolim Amaro, Antônio Luiz Pizarro Manso, Marco Antonio Bologna, Waldemar Verdi Júnior, André Esteves and Emilio Romano. True copy of the minutes issued in the dedicated book. Flávia Turci Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 11, 2011 TAM S.A. By: /
